Title: To George Washington from George Clinton, 19 May 1780
From: Clinton, George
To: Washington, George



Dear Sir
Kingston [N.Y.] 19th May 1780.

I inclose you a Letter that I have this Moment received from Colo. Van Schaick by the Express who carries this to your Excellency giving a most disagreable Picture of the Situation of our Frontier Settlements. As well from his Account as from Intelligence I have received from

different Quarters there is every Reason to believe that the Enemy meditate the Destruction of Tryon County and this with a Force far superior to the Proportion of Troops raised for its Defence—even if they were all embodied which is not yet the Case tho’ I have no doubt they will soon be ready to take the Stations assigned them.
The Scarcity of Provission prevents the Militia from affording any permanent Protection as the State of the Public Magazines from Colo. Van Schaicks Representation is such as not to enable them to continue out any longer than till the Provissions they can carry with them are expended, And I can assure you Sir that the Allowance left for the Inhabitants under our Law for impressing Supplies for the Army is (owing to the badness of the Quality of the Grain) scarcely sufficient to support their Families & in many Cases forbids taking them from Home let their Services in the Field be ever so requisite—I think it my Duty to mention these Matters to your Excellency & to sollicit, if the present Situation of the Army will possibly admit of it, that a small additional Force be ordered to that Quarter with means for their Subsistence—This woud give new vigour to the Militia & may prevent Consequences much to be dreaded—I woud only add that it is much easier to afford Succour from the Militia to the Posts in the Highlands or to the Army under your Excellency’s immediate Command than it is to draw them to the Frontier. And upon any sudden Emergency I think may safely venture to promise a Force superior to the Detachment which will be necessary for this Service. I have the Honor to be with the most perfect Esteem your Excellencys Most Obedt Servt

Geo: Clinton

